On Rehearing
Appellee argues that our holding here overrules the cases of Alabama Power Co. v. Talmadge, 207 Ala. 86, 93 So. 548, and United States Steel Co. v. Butler, 260 Ala. 190, 69 So.2d 685.
The statement of the holding in the Talmadge case which it is charged that we have overruled is:
“ * * * if defendants challenged the inferences which plaintiff sought to have the jury draw from the evidence that plaintiff was able to adduce from other sources, as defendants no doubt did, it was proper matter of comment that defendants had failed to produce the testimony of its employes in charge of the plant who, it may be inferred, had better opportunity to know the facts, but whom the plaintiff in the circumstances should not have been expected to summon to the witness stand because, it is not unreasonable to infer, they were not without some natural predilection, prepossession, or prejudice for defendants and against plaintiff.” [207 Ala. 86, 93 So. 558.]
(In the second paragraph preceding the quoted portion, supra, a statement appears— “in the present case defendants produced no witnesses as to the facts.” This statement should be limited to “facts” relating to the operation of appellants’ gas plant. Actually, the appellants used several witnesses, but none testified as to the operation of the plant, and the case is not one where the defendant offers no evidence.)
In the Talmadge case, the plaintiff was able to make out his case without calling any of defendants’ plant employees and, as the court said, plaintiff should not have been expected to summon to the witness stand those employees who might possibly have some natural predilection for defendant. Here, the only three eyewitnesses to the accident were the engineer, the fireman and the brakeman, all employees of the defendant. The testimony of the engineer and the fireman had been taken by deposition and these depositions were available to plaintiff, who decided to use the fireman as his own witness to help make out his case. *209This is the point of departure from the Talmadge case. There, no employee of defendants, who “had better opportunity to know the facts” was called by either side. Here, plaintiff chose to call the fireman as he had a perfect right to do. But the engineer was just as available to plaintiff. Here were three witnesses, the engineer, the fireman and the brakeman, all employees of defendant, and they did possess peculiar knowledge of the transaction. Had none been called by either party, the failure to produce would have been subject to comment in argument (the Talmadge case); but the choice to call one of them was made by plaintiff, not their employer, and one, the fireman, having been offered and vouched for by plaintiff, and his testimony being generally favorable to the employer, there was no ground for suspicion that the employer failed to call the others because their testimony would be against it. This is consistent with the holdings in Louisville & Nashville Railroad Co. v. Sullivan Timber Co., 126 Ala. 95, 27 So. 760; Manley v. Birmingham Ry., Light & Power Co., 191 Ala. 531, 68 So. 60, and Bradford v. Birmingham Electric Co., 227 Ala. 285, 149 So. 729, cited in the main opinion.
The case of Manley v. Birmingham Ry., Light & Power Co., 191 Ala. 531, 68 So. 60, is very similar to the instant case. There, as here, the case was submitted on two counts, the first charging subsequent negligence and the second charging wantonness. In that case, the jury found for the defendant.
On appeal, several assignments of error charged that the court “erred in refusing to allow appellant’s counsel in his closing argument to the jury in her behalf to comment upon the failure of appellee to use motorman Hardy as a witness.” Even though this court reversed and remanded the cause, it was held that the comment was properly excluded.
In that case, the conductor of the street car was called as a witness for the plaintiff. He testified as to the blowing of the whistle and the putting the brakes in emergency and to the fact that the motorman helped him measure the distances after the street car had struck the deceased. In arguing to the court, appellant’s attorney stated “Mr. Hardy was there, the testimony is that Mr. Hardy was here at court and Mr. Hardy could testify as no other man could testify in reference to this matter.” This closely parallels appellee’s argument in the instant case, except that the argument here was more vigorous. Immediately following the quoted portion of the opinion in the Talmadge case, which appears in the second paragraph of our comments on this rehearing, the following is found:
“ * * * Manley v. Birmingham, Ry., Light & Power Co., 191 Ala. 531, 68 So. 60, does not appear to hold anything to the contrary. For aught appearing in the report of that case, the motorman witness may have been no longer in the employment of the defendant, and defendant may have adduced an array of witnesses who knew as much of the facts as did the motorman. * * * ”
As a matter of fact, the defendant there did not adduce “an array of witnesses who knew as much of the facts as did the motorman.” No one in that case testified whether the motorman was or was not in the employment of the defendant at the time of the trial, and no one so testified as to the engineer, Naish, in the instant case. Be that as it may, we think a more valid distinction between the Talmadge case and the Manley case is that in the former, comment was allowed because no employees who had peculiar knowledge testified for either side, while in the latter, the conductor testified at the instance of the plaintiff.
The original record in the Manley case shows that the conductor, testifying for the plaintiff, was the only witness to state the details of the operation of the street car. In the instant case, the fireman was the only witness to testify as to the operation of the train. We think therefore, that the Manley case is in point and is apt authority *210for our holding in the instant case. Some of the exact language in the Manley case was cited with approval in Alabama Power Co. v. Elmore, 222 Ala. 6, 130 So. 413, and the Manley case has been cited with approval and followed several times on this point.
Our statement in the original opinion— “Certainly, he (the engineer) was accessible to both parties” — did not mean equally accessible in reference to witnesses generally. We sought only to show that the engineer and his testimony was accessible to both parties, although not equally accessible, assuming that he was still an employee of the defendant; but, as we have shown, the engineer and his testimony, and the fireman and his testimony were equally accessible to plaintiff and plaintiff chose to call the fireman as his own witness. The holding in the Talmadge case on the point in question is that counsel for plaintiff was entitled to comment on the failure of the defendants to call witnesses who had peculiar knowledge of the operation of the gas plant when no such witnesses had testified as to those facts, and that the employees of defendant who had this peculiar knowledge were not equally accessible to the plaintiff.
The case of United States Steel Co. v. Butler, 260 Ala. 190, 69 So.2d 685, 689, is also distinguishable. There, four men witnessed the shooting of the deceased. But they were not all in the same class. Two were employees of the defendant and, under the cited Talmadge case, were more interested than the other two, who were regular deputy sheriffs and presumably disinterested. All four were hidden in a garage and when one of the defendant’s employees stepped out and accosted the deceased, and deceased “made a demonstration toward his shirt bosom” the employee “shot him down.” These four men possessed peculiar knowledge of the transaction. But no disinterested (non-employee) witness was put on the witness stand by either side. Had the defendant called only one of its employees and one of the regular deputies, our holding would have been different. Also, had plaintiff called one regular deputy, we would not have approved comment in argument on the failure of the defendant to call the other. As was said in Cabaniss v. City of Huntsville, 217 Ala. 678, 117 So. 316, 320, “The absence of disinterested evidence upon either side of any issue of fact is a proper matter for comment by opposing counsel.”; but again quoting from the Talmadge case “a party is not required to produce all possible witnesses.”
We think the above distinguishes the holdings in the Talmadge and Butler cases from that in the instant case.
Application for rehearing overruled.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.